DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on November 16, 2022 are entered into the file. Currently, claims 1-18 are canceled and claims 19-24 are new, resulting in claims 19-24 pending for examination.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities: 
In lines 22-23 of claim 19, the limitation reciting “which is different from each the first color and the second color” contains a typographical error and should read --which is different from each of the first color and the second color--.
In lines 1-3 of claim 20, the limitation reciting “wherein each the plural elongated protrusions of the first concavo-convex sub-region and the second concavo-convex sub-region a rectangular protrusion” contains typographical errors and should read --wherein each of the plural elongated protrusions of the first concavo-convex sub-region and the second concavo-convex sub-region is a rectangular protrusion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation in lines 20-21 reciting “each of the plural elongated protrusions of the second sub-pixel have a third height, which is different from each of the first height and the second height” is indefinite in view of the limitation in lines 16-17 reciting “each of the plural elongated protrusions of the second sub-pixel have a second height” because it is not clear how the protrusions of the second sub-pixel can have both a second height and third height which is different from the second height. The limitation in lines 20-21 appears to intend to refer to the previously recited third sub-pixel and will be interpreted as such for the purposes of applying prior art.
Regarding claims 20-24, the claims are rejected based on their dependency on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano ‘447 (JP 2012-078447, machine translation via EPO provided).
Regarding claim 19, Nagano ‘447 teaches a display (1) comprising regions (14, 15; first and second concavo-convex sub-regions) having relief structures (RS1) provided on the surface of a relief structure forming layer (112) in each region ([0120]-[0121], Figs. 17, 21-23). The relief structures include a smooth first reflective surface (21) on which incident light is reflected and a plurality of projections (protrusions) or depressions having upper second reflective surfaces (22) parallel to the first reflective surface ([0062], Figs. 5-7, 9).
The projections each have an elongated shape extending in a first direction and are arranged with an irregular center-to-center distance in a second direction which is perpendicular to the first direction ([0063], [0067], [0069]). For example, in the embodiments illustrated in Figs. 17 and 21, the projections (22) contained in the first region (14; first concavo-convex sub-region) are elongated in the X direction and are arranged irregularly in the Y direction, while the projections (22) contained in the second region (15; second concavo-convex sub-region) are elongated in the Y direction and are arranged irregularly in the X direction. 
Nagano ‘447 teaches that in each relief structure (RS1), the height of the second reflective surface (22) relative to the first reflective surface (21) is constant for all of the protrusions contained therein, wherein the color of the light emitted by the relief structure is determined by the height of the protrusions ([0060], [0085]). Nagano ‘447 further teaches that the display may contain one relief structure having protrusions of a first height and another relief structure having protrusions of a different height, so as to allow the relief structures to display different chromatic colors ([0116], [0128]). Therefore, the different relief structures having protrusions of different heights correspond to the claimed first sub-pixel and second sub-pixel.
Although Nagano ‘447 teaches a first sub-pixel and a second sub-pixel as claimed, the reference does not expressly teach a third sub-pixel comprising plural elongated protrusions having a third height which is different from each of the first and second heights and configured to display a third color which is different from the first and second colors. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Nagano ‘447 by providing three sub-pixels having different heights instead of two sub-pixels, in order to display three distinct chromatic colors. In the case where the prior art describes the structure of the claimed invention aside from a mere duplication of parts, the claimed invention is rendered obvious over the prior art. See MPEP 2144.04(VI).
Regarding claims 20-22, Nagano ‘447 teaches all of the limitations of claim 19 above. As noted above, Nagano ‘447 teaches that the protrusions each have a shape extending in one direction and further teaches that the protrusions can have a rectangular shape ([0063], [0077], Figs. 5-7, 9, 17). Nagano ‘447 further teaches that the average width of the protrusions is in the range of 0.5 µm to 5 µm and that the ratio of the average length to the average width is 2 or more, preferably 10 or more ([0064]-[0065]). Therefore, Nagano ‘447 teaches that a length of the shorter side of the protrusions is 0.5 µm to 5 µm, which falls squarely within the claimed range, and further teaches that a length of the longer side is 1 µm or more, preferably 50 µm or more, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 23, Nagano ‘447 teaches all of the limitations of claim 19 above. As noted above, Nagano ‘447 teaches that the color displayed by the relief structure mainly depends on the height of the protrusions and that the display may contain one relief structure having protrusions of a first height and another relief structure having protrusions of a different height, so as to allow the relief structures to display different chromatic colors ([0085], [0116], [0128]). Therefore, different relief structures having protrusions of different heights correspond to the claimed first, second, and third sub-pixels which display first, second, and third colors, respectively.
Nagano ‘447 does not expressly teach that the first color is red, the second color is green, and the third color is blue. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Nagano ‘447 by selecting any colors for the first, second, and third sub-pixels, such as red, green, and blue, in order to enable the display to show a variety of different colors according to the desired images to be displayed.
Regarding claim 24, Nagano ‘447 teaches all of the limitations of claim 19 above and further teaches that the display can be configured to display two images when observed from perpendicular directions ([0138], Figs. 21-23). Nagano ‘447 teaches that a first pixel contains relief structures in which the protrusions are elongated in the X direction and that a second pixel contains relief structures in which the protrusions are elongated in the Y direction, wherein the first pixels form an array corresponding to the letter “A” and the second pixels form an array corresponding to the letter “S” [0140]. A first image (Ia) of the letter “A” is observed when the display is viewed from a first observation direction perpendicular to the X direction, and a second image (Ib) of the letter “S” is observed when viewed from a second observation direction perpendicular to the Y direction [0141]. As illustrated in Figs. 22 and 23, the second image is not observable from the first observation direction, and the first image is not observable from the second observation direction.
Nagano ‘447 further teaches that the display light forming the first and second images is determined by the average center-to-center distance between the protrusions, wherein reducing the center-to-center distance results in a wide angular range in which the image can be observed [0112]. Therefore, each of the first and second images are observable for each viewing angle in a wide viewing angle range.
Nagano ‘447 teaches that the height of the protrusions can be made different in the first and second pixels so that the letters “A” and “S” are displayed in different colors ([0143]), but the reference does not expressly teach that each of the first image and the second image are full-color images. However, Nagano ‘447 further teaches that the color displayed by the relief structure mainly depends on the height of the protrusions and that the height of the protrusions in one relief structure may be different than the height of the protrusions in another relief structure so as to enable the relief structures to display different chromatic colors as a mixed color ([0085], [0116], [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Nagano ‘447 by setting the heights of the relief structures in the concavo-convex sub-regions so as to form a full-color image in order to express a variety of different chromatic colors according to the desired images to be displayed.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1-4 and 7-18 under 35 U.S.C. 112(a) as failing to comply with the written description requirement are moot in light of Applicant’s cancellation of claim 1 in the response filed November 16, 2022. Similarly, the previous rejections of claims 8, 9, and 14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are moot in light of the cancellation of claims 8 and 14.
However, in light of the newly presented claims, new issues under 35 U.S.C. 112(b) are presented in the office action above.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In light of the newly presented claims, the previous rejections over Nagano ‘642 are withdrawn, and new rejections based on Nagano ‘447 are presented in the office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubo et al. (US 2014/0268261) teaches a display member (100) including a plurality of pixels (PE) including a red display pixel (PER), a green display pixel (PEG), and a blue display pixel (PEB) so that the display can exhibit a full-color image based on the distribution of the red, green, and blue pixels in order to achieve a higher forgery preventing effect and higher decorative effect ([0121], Fig. 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785